DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Deborah S. Ku on October 20, 2021.

Terminal Disclaimer
The terminal disclaimer in the Instant Application (Appl. No. 16152016) against U.S. Patent No. US 10122662 was filed on 10/20/2021.

The application has been amended as follows:
(Currently Amended)  A system for electronically distributing messages over communication channels, the system comprising:
at least one data store database; and 
one or more processors implementing instructions for:
displaying to a user, over a network, an electronic messaging interface configured to present a menu listing and a single universal input field for: inputting a message, identifying one or more recipients, and selecting one or more communication channels, the single universal input field comprising a single field on a single horizontal line of the electronic messaging interface, the single universal input field executed as part of one or more of an SMS messaging interface, an e-mail client application, or a messaging application of a mobile device of the user;
receiving from the user, over the network, in response to the user interacting with the single universal input field, a message and an identification of one or more recipients;
determining a unique identifier associated with each identified recipient, of the identified one or more recipients, for a plurality of communication channels;
determining that each identified recipient, of the one or more recipients, is available via the plurality of communication channels based on the determined unique identifier of the respective identified recipient for each of the plurality of communication channels;
ranking, by an auto-mode selection engine, the plurality of communication channels based at least on historical behavior data and current behavior data of each identified recipient, the historical behavior data including past usage information associated with one or more past communication channels previously used between each identified recipient and the user;
automatically selecting, by the auto-mode selection engine, one or more of the plurality of ranked communication channels; 
modifying the displayed single universal input field based on the automatically-selected one or more communication channels; and
electronically sending, to identified recipients of the one or more recipients with the unique identifier, the message via the selected one or more communication channels.

(Currently Amended)  The system of claim 21, wherein the plurality of communication channels includes at least one of: e-mail messaging, SMS text messaging, instant messaging, [[and]] or social network messaging.

(Previously Presented)  The system of claim 21, wherein, if an identifier is not stored in relation to an identified recipient, of the identified one or more recipients, for a particular communication channel, of the plurality of communication channels, the one or more processors further implement instructions for:
prior to ranking the plurality of communication channels, excluding the particular communication channel from the plurality of communication channels.

(Currently Amended)  The system of claim 21, wherein is displayed, for a limited period of time, a preview of one or more responses to the message.

(Previously Presented)  The system of claim 21, wherein the single universal input field is displayed to the user as a toolbar of a web browser.

(Currently Amended)  The system of claim 21, wherein the single universal input field is implemented into a top of an e-mail based web portal.

(Previously Presented)  The system of claim 21, wherein, if the selected one or more communication channels include SMS text messaging and the message exceeds a length permitted for SMS text messaging, the one or more processors further implement instructions for:
separating the message into a plurality of text messages; and 
displaying, to the user, a number of text messages that will be sent to transmit the message.

(Currently Amended)  A computer-implemented method for electronically distributing messages over communication channels, the method comprising:
displaying to a user, over a network, an electronic messaging interface configured to present a menu listing and a single universal input field for: inputting a message, identifying one or more recipients, and selecting one or more communication channels, the single universal input field comprising a single field on a single horizontal line of the electronic messaging interface, the single universal input field executed as part of one or more of an SMS messaging interface, an e-mail client application, or a messaging application of a mobile device of the user;
receiving from the user, over the network, in response to the user interacting with the single universal input field, a message and an identification of one or more recipients;
determining a unique identifier associated with each identified recipient, of the identified one or more recipients, for a plurality of communication channels;
determining that each identified recipient, of the one or more recipients, is available via the
ranking, by an auto-mode selection engine, the plurality of communication channels based at least on historical behavior data and current behavior data of each identified recipient, the historical behavior data including past usage information associated with one or more past communication channels previously used between each identified recipient and the user;
automatically selecting, by the auto-mode selection engine, one or more of the plurality of ranked communication channels; 
modifying the displayed single universal input field based on the automatically-selected one or more communication channels; and
electronically sending, to identified recipients of the one or more recipients with the unique identifier, the message via the selected one or more communication channels.

(Currently Amended)  The computer-implemented method of claim 28, wherein the plurality of communication channels includes at least one of: e-mail messaging, SMS text messaging, instant messaging, [[and]] or social network messaging.

(Previously Presented)  The computer-implemented method of claim 28, wherein, if an identifier is not stored in relation to an identified recipient, of the identified one or more recipients, for a particular communication channel, of the plurality of communication channels, the method further comprises at least one of:
prior to ranking the plurality of communication channels, excluding the particular communication channel from the plurality of communication channels.

(Currently Amended)  The computer-implemented method of claim 28, wherein is displayed, for a limited period of time, a preview of one or more responses to the message.

(Previously Presented)  The computer-implemented method of claim 28, wherein the single universal input field is displayed to the user as a toolbar of a web browser.

(Currently Amended)  The computer-implemented method of claim 28, wherein the single universal input field is implemented into a top of an e-mail based web portal.

(Previously Presented)  The computer-implemented method of claim 28, further comprising, if the selected one or more communication channels include SMS text messaging and the message exceeds a length permitted for SMS text messaging: 
separating the message into a plurality of text messages; and 
displaying, to the user, a number of text messages that will be sent to transmit the message.

(Currently Amended)  A non-transitory computer readable medium for electronically distributing messages over communication channels and storing instructions to execute operations, the operations comprising:
displaying to a user, over a network, an electronic messaging interface configured to present a menu listing and a single universal input field for: inputting a message, identifying one or more recipients, and selecting one or more communication channels, the single universal input field comprising a single field on a single horizontal line of the electronic messaging interface, the single universal input field executed as part of one or more of an SMS messaging interface, an e-mail client application, or a messaging application of a mobile device of the user;
receiving from the user, over the network, in response to the user interacting with the single universal input field, a message and an identification of one or more recipients;
determining a unique identifier associated with each identified recipient, of the identified one or more recipients, for a plurality of communication channels;
determining that each identified recipient, of the one or more recipients, is available via the plurality of communication channels based on the determined unique identifier of the respective identified recipient for each of the plurality of communication channels;
ranking, by an auto-mode selection engine, the plurality of communication channels based at least on historical behavior data and current behavior data of each identified recipient, the historical behavior data including past usage information associated with one or more past communication channels previously used between each identified recipient and the user;
automatically selecting, by the auto-mode selection engine, one or more of the plurality of ranked communication channels; 
modifying the displayed single universal input field based on the automatically-selected one or more communication channels; and
electronically sending, to identified recipients of the one or more recipients with the unique identifier, the message via the selected one or more communication channels.

(Currently Amended)  The non-transitory computer readable medium of claim 35, wherein the plurality of communication channels includes at least one of: e-mail messaging, SMS text messaging, instant messaging, [[and]] or social network messaging.

(Previously Presented)  The non-transitory computer readable medium of claim 35, wherein, if an identifier is not stored in relation to an identified recipient, of the identified one or more recipients, for a particular communication channel, of the plurality of communication channels, the operations further comprise 
prior to ranking the plurality of communication channels, excluding the particular communication channel from the plurality of communication channels.

(Currently Amended)  The non-transitory computer readable medium of claim 35, wherein is displayed, for a limited period of time, a preview of one or more responses to the message.

(Currently Amended)  The non-transitory computer readable medium of claim 35, wherein the single universal input field is implemented into a top of an e-mail based web portal.

(Previously Presented)  The non-transitory computer readable medium of claim 35, wherein the operations further comprise, if the selected one or more communication channels include SMS text messaging and the message exceeds a length permitted for SMS text messaging: 
separating the message into a plurality of text messages; and 
displaying, to the user, a number of text messages that will be sent to transmit the message.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449